Title: To James Madison from John George Jackson, 27 November 1808
From: Jackson, John George
To: Madison, James



My dear Friend
Clarksburg November 29th. 1807

Your last letter & the accompanying papers were well calculated to support the opinion which I have long entertained that the British pretensions would be supported at the risque of a War; & that like an angry infuriated Lioness when robbed of her Whelps, her Ministry would attack indiscriminately all the Neutral rights in the way of her contemplated greatness- wound & destroy her friends, her unoffending neighbors, and all Nations within the reach of their mad career, lest perchance some one guilty should escape with impunity.
A little time will fix the character of these conjectures & enable the Nation to determine whether the questions of right & of justice, shall be decided by momentary interest & arithmetical calculations- or spurning those mercenary considerations they will risque every thing in support of their honor, their liberties, & independance.  Recent events in the House of Representatives induce me contrary to former impressions to believe, that a few unprincipled Men (ci-devant Republicans) will throw their weight into any opposition that can or may arise to the wisest measures of resistance, or precaution- and I hope yet to be at my post to aid in giving efficacy to what ever a sound judgment shall dictate & covering with confusion & disgrace the Machinations of that Junto who rest upon the anticipated ruin of their Country.
Mrs. J has not changed for the better since last Mail, but I live in hopes.  Yours affectionately

J G Jackson

